USCA11 Case: 20-13125      Date Filed: 12/29/2021   Page: 1 of 6




                                           [DO NOT PUBLISH]

                            In the

         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-13125
                   ____________________
BENARVIS JOHNSON,
                                              Plaintiff-Appellant,
versus
ALBERT LEWIS, individually,
RAEBURN GOODSON, individually,


                                          Defendants-Appellees.
                   ____________________

          Appeal from the United States District Court
             for the Northern District of Georgia
             D.C. Docket No. 1:19-cv-02374-MHC
                   ____________________
USCA11 Case: 20-13125          Date Filed: 12/29/2021       Page: 2 of 6




2                        Opinion of the Court                   20-13125



Before WILLIAM PRYOR, CHIEF JUDGE, GRANT, and ANDERSON, Cir-
cuit Judges.
PER CURIAM:
      We have had the benefit of oral argument and have carefully
reviewed the briefs and the relevant parts of the record. For the
reasons explored at oral argument, and summarized below, we
conclude that the judgment of the district court granting summary
judgment in favor of defendants Lewis and Goodson should be af-
firmed.
       We write only for the benefit of the parties who are familiar
with the relevant facts. Thus, we relate the facts only to the extent
necessary to make our rulings understandable. This case concerns
an altercation between plaintiff Johnson and Sheriff Deputies Lewis
and Goodson arising out of the attempt by Lewis to arrest plaintiff
for refusing to comply with the rule providing that electronic tab-
lets could not be used inside the courtroom, after repeated advice
to plaintiff about the rule and after Lewis’s warning that he could
be arrested for obstruction.
       The district court granted summary judgment in favor of
both officers, Lewis and Goodson. Of the several claims below, on
appeal plaintiff essentially raises only two. First, plaintiff argues that
the district court erroneously granted summary judgment in favor
of Officer Lewis on plaintiff’s claim unreasonable seizure in viola-
tion of the Fourth Amendment. In this regard, plaintiff argues that
USCA11 Case: 20-13125              Date Filed: 12/29/2021         Page: 3 of 6




20-13125                   Opinion of the Court                                 3

his arrest was unlawful, and, under Georgia law, he had a right to
resist the unlawful arrest. Second, we construe plaintiff’s brief on
appeal as attempting to raise an excessive force claim in violation
of the Fourth Amendment based on Officer Lewis’s use of deadly
force. 1
      I. Plaintiff’s Fourth Amendment Unreasonable Seizure
                       Claim Against Officer Lewis
       The district court ruled that the arrest by Lewis for obstruc-
tion under O.C.G.A. § 16-10-24(a) was unlawful (or that there were
genuine issues of material fact in that regard) because it was not
clear that there was a lawful rule prohibiting the use of electronic
tablets in the courtroom. Under Georgia law, “a person who
knowingly and willfully obstructs or hinders any law enforcement
officer . . . in the lawful discharge of his or her duties shall generally


1 Plaintiff also argues in his brief on appeal that Officer Goodson failed to in-
tervene to stop the violation of his rights by Officer Lewis. However, the dis-
trict court held that plaintiff had abandoned a failure to intervene theory.
Dist. Ct. Doc. 38, at 30. Plaintiff does not challenge that ruling of the district
court. In any event, our careful review persuades us that plaintiff’s claims
against Officer Goodson have been abandoned, and/or are without merit for
the same reasons that his claims against Lewis are.
        Plaintiff also argues on appeal that the district court should not have
remanded plaintiff’s state law claims to the district court, assuming we reverse
the district court’s summary judgment in favor of the Officers on the federal
claims. Because we affirm with respect to the federal claims appealed, we of
course leave undisturbed the district court’s remand of the state law claims.
USCA11 Case: 20-13125         Date Filed: 12/29/2021     Page: 4 of 6




4                       Opinion of the Court                 20-13125

be guilty of a misdemeanor.” See O.C.G.A. § 16-10-24(a). The dis-
trict court ruled that the element—“lawful discharge of his . . . du-
ties”—was not satisfied because it was not clear that the rule Lewis
was enforcing was an actual, lawful rule. The district court dis-
counted the fact that there were multiple signs prohibiting the use
of electronic tablets inside the courtroom, because the signs cited
no authority, and because another Sheriff Deputy testified that use
of such devices was up to the discretion of the judge.
        We disagree with that ruling of the district court. Whether
or not the rule evidenced by the multiple signs was actually author-
ized by the appropriate person or entity is not dispositive; it is suf-
ficient for probable cause if the circumstances would “cause a per-
son of reasonable caution to believe a criminal offense has been or
is being committed.” Gates v. Khokhar, 884 F.3d 1290, 1298 (11th
Cir. 2018) (quoting Brown v. City of Huntsville, Ala., 608 F.3d 724,
734 (11th Cir. 2010)). And for purposes of qualified immunity, ar-
guable probable cause exists when a reasonable officer in the same
circumstances and possessing the same knowledge as a subject of-
ficer could have believed that probable cause existed to arrest.
Montoute v. Carr, 114 F.3d 181, 184 (11th Cir. 1997). We conclude
that the multiple signs clearly prohibiting the use of electronic tab-
lets inside the courtroom provide ample evidence indicating that a
reasonable officer could have believed that the signs were properly
authorized, and that probable cause existed to arrest. There is no
evidence that Officer Lewis, or a reasonable officer standing in his
shoes, would have believed that the signs were unauthorized. The
USCA11 Case: 20-13125         Date Filed: 12/29/2021     Page: 5 of 6




20-13125                Opinion of the Court                         5

fact that some judges might not enforce, or strictly enforce, such a
rule does not suggest that the rule that appeared on the signs was
not properly authorized.
        Thus, we affirm the judgment of the district court, granting
summary judgment in favor of Officer Lewis with respect to plain-
tiff’s Fourth Amendment unreasonable seizure claim, albeit on the
above, different ground from the ground relied upon by the district
court. We turn now to the second claim raised by plaintiff on ap-
peal.
                   II. Plaintiff’s Excessive Force
                    Claim Against Officer Lewis
        Plaintiff argues that Officer Lewis used excessive force when
he shot plaintiff in the buttocks while the two men were wrestling.
To the extent plaintiff is basing this claim on a lack of authority to
arrest, we have held there was authority to arrest so any such claim
must fail. Although plaintiff’s briefing is far from clear, we construe
his claim as based on the Fourth Amendment’s protection against
an objectively unreasonable use of force in effecting an otherwise
lawful arrest. Officer Lewis employed the use of deadly force, so
the standard is the objective reasonableness standard set forth in
Graham v. Connor, 4990 U.S. 386 (1929), and its progeny. The test
is based on the totality of the circumstances, and the reasonable-
ness is judged from the perspective of a reasonable officer under
the circumstances and with the knowledge possessed by the subject
officer.
USCA11 Case: 20-13125         Date Filed: 12/29/2021     Page: 6 of 6




6                       Opinion of the Court                 20-13125

        We agree with the district court’s disposition of this claim.
In the light of the plaintiff’s striking Officer Lewis in the face with
his left arm, his violent resistance to the lawful arrest, including
getting Lewis in a headlock at one point, and in particular in light
of the reasonable perception of Officer Lewis that plaintiff was tug-
ging at his duty belt and attempting to reach his gun or another
weapon, we conclude that Officer Lewis reasonably believed that
plaintiff posed a threat of serious physical harm to the officers and
others in that crowded hallway of the courthouse. Under these cir-
cumstances, we agree with the district court that it was objectively
reasonable for Officer Lewis to shoot plaintiff once in the buttocks.
And certainly, plaintiff has fallen far short of demonstrating a vio-
lation of clearly established law.
       For the foregoing reasons, the judgment of the district court
is
       AFFIRMED.